      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 1 of 15



 1   Karl R. Lindegren (SBN 125914)
     Shaun J. Voigt (SBN 265721)
 2   Catharine Morisset, Pro Hac Vice
     FISHER & PHILLIPS LLP
 3   2050 Main Street, Suite 1000
     Irvine, California 92614
 4   Telephone: (949) 851-2424
     Facsimile: (949) 851-0152
 5
     Attorneys for Defendant
 6   WIZARDS OF THE COAST LLC
 7   Matthew Righetti (SBN 121012)
     John Glugoski, Esq. (SBN 191551)
 8   RIGHETTI GLUGOSKI, P.C.
     456 Montgomery Street, Suite 1400
 9   San Francisco, CA 94104
     Tel: (415) 983-0900
10   Fax: (415) 397-9005
11   Reuben D. Nathan (SBN 208436)
     NATHAN & ASSOCIATES, APC
12   2901 West Pacific Coast Highway, Suite 200
     Newport Beach, CA 92663
13   Tel: (949) 270-2798
14   Attorneys for Plaintiffs
     (Additional counsel listed on the next page)
15
16                         UNITED STATES DISTRICT COURT
17                       NORTHERN DISTRICT OF CALIFORNIA
18
19   PAUL YALE,                               Case No. 15-CV-06337-EJD
20                       Plaintiffs,          [Removed from Santa Clara County
                                              Superior Court Case No.: 1-15-CV-
21          vs.                               287452
22   WIZARDS OF THE COAST, LLC                JOINT MOTION TO APPROVE THE
     and DOES 1 through 100, inclusive,       PARTIES’ FLSA SETTLEMENT
23
                         Defendant.           DATE:      November 29, 2018
24                                            TIME:      9:00 a.m.
                                              CTRM:      4, 5th Floor
25
                                              Complaint Filed: October 29, 2015
26                                            Trial Date:      None
27
28
                                             1
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 2 of 15



 1   Ross Cornell (SBN 210413)
     ross.law@me.com
 2   LAW OFFICES OF ROSS CORNELL, APC
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Tel: (562) 612-1708
 4   Fax: (562) 394-9556
 5   David Borgen (SBN 099354)
     Of Counsel
 6   dborgen@gbdhlegal.com
     James Kan (SBN 240749)
 7   jkan@gbdhlegal.com
     Katharine Fisher (SBN 305413)
 8   kfisher@gbdhlegal.com
     GOLDSTEIN, BORGEN, DARDARIAN & HO
 9   300 Lakeside Drive, Suite 1000
     Oakland, CA 94612
10   Tel: (510) 763-9800
     Fax: (510) 835-1417
11
     Michael Malk (SBN 222366)
12   mm@malklawfirm.com
     MICHAEL MALK, ESQ. APC
13   1180 S. Beverly Drive, Suite 302
     Los Angeles, CA 90035
14   Tel: (310) 203-0016
     Fax: (310) 499-5210
15
16   Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 3 of 15



 1                       NOTICE OF MOTION AND MOTION
 2          PLEASE TAKE NOTICE that on November 29, 2018 at 9:00 a.m., or as
 3   soon thereafter as this matter may be heard in Courtroom 4 of the above entitled
 4   court, Plaintiffs ADAM SHAW, JUSTIN TURNER, PETER GOLIGHTLY,
 5   JOSHUA STANSFIELD, YONATAN KAMENSKY, HESTER PRYNNE
 6   COATL, MATT SAUERS, GEOFF DEARING, NIKO SKARTVEDT, ANDREJ
 7   SELIVRA, BRIAN BRADSHAW, CASEY HANFORD, JEFFREY HIGGINS
 8   (“HIGGINS”), BEN OTTESON, STEPHEN HAGAN, BRUCE MILLS,
 9   SAMUEL HANNA, ALEXEI GOUSEV, and SCOTT NEIWERT, as well as
10   PAUL YALE (collectively “Plaintiffs”), and Defendant WIZARDS OF THE
11   COAST LLC (“WOTC” or “Defendant”) (collectively, the “Parties”), will and
12   hereby do move this Court for an Order granting approval of the Parties’
13   settlement as a fair and reasonable resolution of a bona fide dispute under the Fair
14   Labor Standards Act, 29 U.S.C. §§ 201, et seq. The Parties will and hereby do
15   further move this Court for an Order dismissing Plaintiffs’ claims at issue in Paul
16   Yale v. Wizards of the Coast LLC, Case No. 5:15-cv-06337-EJD and Adam Shaw
17   et al. v. Wizards of the Coast LLC, Case No. 5:16-cv-01924-EJD, with prejudice.
18          This Motion is based upon the accompanying Memorandum of Points and
19   Authorities in support thereof, the declarations submitted in support of this
20   motion, all accompanying exhibits including the Parties’ settlement agreement, all
21   pleadings and papers currently on file with this Court, and such further evidence
22   and argument as may be presented at or before the hearing on this Motion.
23
24   DATE: October 15, 2018                 FISHER & PHILLIPS LLP
25                                      By: /s/ Shaun J. Voigt
                                            KARL R. LINDEGREN
26                                          SHAUN J. VOIGT
                                            CATHARINE MORISSET
27                                          Attorneys for Defendant,
                                            WIZARDS OF THE COAST LLC
28
                                              3
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 4 of 15



 1   DATE: October 15, 2018                NATHAN & ASSOCIATES, APC
 2                                     By: /s/ Reuben D. Nathan
                                           REUBEN D. NATHAN
 3                                         Attorneys for Plaintiffs
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 5 of 15



 1                   MEMORANDUM OF POINTS & AUTHORITIES
 2   I.     INTRODUCTION
 3          Plaintiffs ADAM SHAW (“SHAW”), JUSTIN TURNER (“TURNER”),
 4   PETER         GOLIGHTLY        (“GOLIGHTLY”),        JOSHUA        STANSFIELD
 5   (“STANSFIELD”), YONATAN KAMENSKY (“KAMENSKY”), HESTER
 6   PRYNNE COATL (“COATL”), MATT SAUERS (“SAUERS”), GEOFF
 7   DEARING (“DEARING”), NIKO SKARTVEDT (“SKARTVEDT”), ANDREJ
 8   SELIVRA (“SELIVRA”), BRIAN BRADSHAW (“BRADSHAW”), CASEY
 9   HANFORD             (“HANFORD”),   JEFFREY     HIGGINS     (“HIGGINS”),      BEN
10   OTTESON (“OTTESON”), STEPHEN HAGAN (“HAGAN”), BRUCE MILLS
11   (“MILLS”),          SAMUEL    HANNA         (“HANNA”),     ALEXEI      GOUSEV
12   (“GOUSEV”), and SCOTT NEIWERT (“NEIWERT”), as well as PAUL YALE
13   (“YALE”) (collectively “Plaintiffs”), and Defendant WIZARDS OF THE
14   COAST LLC (“WOTC” or “Defendant”), jointly and collectively move this
15   Court for an order approving the global settlement reached by the Parties in two
16   cases pending before this Court: (1) Paul Yale v. Wizards of the Coast LLC, Case
17   No. 5:15-cv-06337-EJD (the “Yale Action”); and (2) Adam Shaw et al. v. Wizards
18   of the Coast LLC, Case No. 5:16-cv-01924-EJD (the “Shaw et al. Action”).
19          This is not a “class settlement.” This settlement was negotiated on behalf
20   of 20 individuals and the release applies only to those 20 individuals. Notably,
21   the global settlement was negotiated after the Court denied Plaintiffs’ motion to
22   conditionally certify Plaintiffs’ Fair Labor Standards Act (“FLSA”) claims. In
23   light of that order, Plaintiffs never moved for class certification under Rule 23.
24   Accordingly, by way of this motion, the Parties are seeking fairness approval of
25   the global settlement as required for the release of Plaintiffs’ FLSA claims.
26   Again, Plaintiffs are not seeking Rule 23 or Section 216(b) settlement approval.
27   The parties hereby submit that the global settlement of the 20 Plaintiffs’ claims
28   under the FLSA, is a fair, adequate, and reasonable resolution of a bona fide
                                             5
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 6 of 15



 1   dispute among the parties and should be approved. (Declaration of Shaun J. Voigt
 2   (“Voigt Decl.”), ¶ 3, Exhibit A [Settlement Agreement and Release of Claims].)
 3          For the reasons stated herein, this Motion should be granted because the
 4   settlement is fair, adequate, and reasonable in light of the litigation, motions, and
 5   rulings that have been decided to date in the Yale Action and Shaw et al. Action,
 6   along with the litigation risk and the prospect of substantial delay in adjudicating
 7   the myriad legal and factual disputes at issue in both cases—particularly given the
 8   novel and complex issues in this case and WOTC’s vehement denial that it
 9   employed Plaintiffs and/or can otherwise be held liable for the claims at issue.
10   Accordingly, the parties respectfully request the Court approve the global
11   settlement of Plaintiffs’ FLSA claims and enter an Order dismissing the Yale
12   Action and Shaw et al. Action in their entirety, with prejudice.
13   II.    STATEMENT OF RELEVANT FACTS
14          A.      The Yale v. Wizards of the Coast LLC Action
15          On October 29, 2015, Plaintiff YALE filed an action against WOTC in the
16   Santa Clara Superior Court, styled Paul Yale v. Wizards of the Coast LLC, Case
17   No. 1-15-CV-287452 (the “Yale State Action”). Thereafter, on December 31,
18   2015, the Yale State Action was removed by WOTC to the United States District
19   Court, Northern District of California (Dkt. No. 1), and is now pending as Case
20   No. 5:15-cv-06337-EJD (the “Yale Federal Action”) (the Yale State Action and
21   Yale Federal Action are referred to collectively as the “Yale Action”).
22          On January 7, 2016, WOTC filed a motion to dismiss the initial complaint
23   in the Yale Federal Action (Dkt. No. 7), and in response YALE filed a first
24   amended complaint (Dkt No. 14). On February 2, 2016, WOTC filed a motion to
25   dismiss the first amended complaint (Dkt. No. 18), which was granted on August
26   23, 2017 in its entirety, with leave to amend (Dkt. No. 41). On September 22,
27   2017, YALE filed a second amended complaint (Dkt. No. 42. On October 6,
28   2017 WOTC filed a motion to dismiss YALE’s second amended complaint (Dkt.
                                              6
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 7 of 15



 1   No. 43). The Court had not yet ruled on WOTC’s motion to dismiss the second
 2   amended complaint when the parties filed a notice of settlement and stipulation to
 3   vacate the pending deadlines (Dkt. No. 53). After the notice of settlement and
 4   stipulation was filed, WOTC’s motion was vacated by the Court, and the Parties
 5   were directed to file a motion for approval of the settlement by October 15, 2018
 6   (Dkt. No. 54).
 7          B.      The Shaw et al. v. Wizards of the Coast LLC Action
 8          On or about April 12, 2016, Plaintiffs SHAW, TURNER, GOLIGHTLY,
 9   and STANSFIELD filed a civil action against WOTC in the United States District
10   Court, Northern District of California (Dkt. No. 1), styled Adam Shaw et al. v.
11   Wizards of the Coast LLC, civil case number 5:16-cv-01924-EJD (the “Shaw et
12   al. Action”). WOTC filed an Answer on May 9, 2016 (Dkt. No. 9.). On June 14,
13   2017, SHAW, TURNER, GOLIGHTLY, and STANSFIELD filed a motion for
14   conditional certification of their first cause of action brought pursuant to the Fair
15   Labor Standards Act (FLSA) claim (Dkt. No. 46), which was opposed by WOTC
16   on June 28, 2017 (Dkt No. 52). Plaintiffs’ motion for conditional certification
17   was denied by this Court on January 3, 2018 (Dkt No. 64).
18          On June 8, 2018, a second amended complaint was filed in the Shaw et al.
19   Action, adding KAMENSKY, COATL, SAUERS, DEARING, SKARTVEDT,
20   SELIVRA, BRADSHAW, HANFORD, HIGGINS, OTTESON, HAGAN,
21   MILLS, HANNA, GOUSEV, and NEIWERT as plaintiffs (Dkt No. 73). On June
22   22, 2018, WOTC filed a motion to dismiss the second amended complaint (Dkt.
23   No. 75). WOTC’s motion to dismiss the second amended complaint was granted,
24   with leave to amend, on September 9, 2018 (Dkt. No. 79).
25          Prior to the filing of Plaintiffs’ third amended complaint in the Shaw et al.
26   Action, the filed a notice of settlement and stipulation to vacate the pending
27   deadlines (Dkt. No. 80). After the notice of settlement and stipulation was filed,
28   all dates and deadlines were vacated, and the Parties were directed to file a
                                              7
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
          Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 8 of 15



 1   motion for approval of the settlement by October 15, 2018 (Dkt. No. 81).
 2            C.    The Parties’ Global Settlement
 3            In both the Yale Action and the Shaw et al. Action, Plaintiffs are pursuing
 4   claims against WOTC under the California Labor Code, California Business &
 5   Professions Code, and FLSA based on their contention that they performed
 6   compensable work for WOTC in connection with judging Magic: The
 7   Gathering® events and related activities. In both cases, Plaintiffs contend that
 8   WOTC is liable for those claims as a direct and/or joint employer.
 9            WOTC vehemently denies and disputes that it ever employed Plaintiffs or
10   any other individual that is or has been a Magic judge, or that it can otherwise be
11   held liable for any of the claims or allegations set forth in either the Yale Action
12   or the Shaw et al. Action. WOTC has aggressively defended both the Shaw et al.
13   Action and Yale Action over a period of time spanning almost three years,
14   including filing motions to dismiss in both cases and opposing conditional
15   certification. WOTC anticipated opposing class certification in both the Yale
16   Action and the Shaw et al. Action in the event that either case survived WOTC’s
17   motions to dismiss. WOTC also anticipated moving for summary judgment on
18   each of Plaintiffs’ claims in the Yale Action and the Shaw et al. Action.
19            After nearly three years of litigation, the Parties entered into a global
20   settlement agreement as to the 20 Plaintiffs to avoid the expense of further
21   proceedings and resolve any and all claims alleged, or that could be alleged,
22   arising out of or in connection with the Yale Action, the Shaw et al. Action and/or
23   Plaintiffs’ participation as a Magic judge at Magic: The Gathering® events and
24   related activities. A true and correct copy of the parties’ settlement agreement is
25   attached to the Voigt Decl. as Exhibit A. Through this Motion, the parties jointly
26   seek approval of the terms of the global settlement, specifically including the
27   release of Plaintiffs’ alleged FLSA claims.
28   //
                                               8
              JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 9 of 15



 1   III.   THE SETTLEMENT OF PLAINTIFFS’ FLSA CLAIMS SHOULD
 2          BE APPROVED PURSUANT TO 29 U.S.C. SECTION 216(b)
 3          In general, the overtime provisions of the FLSA are mandatory and not
 4   subject to negotiation or bargaining between employer and employees. See, e.g.,
 5   Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 706 (1945). If certain conditions
 6   are met however, an employee (or alleged employee) may settle and waive his or
 7   her FLSA claims against an employer (or alleged employer).
 8          More specifically, there are two ways in which FLSA claims can be settled
 9   and released by a plaintiff. First, 29 U.S.C. Section 216(c) of the FLSA allows a
10   plaintiff to settle and waive his or her claims under the FLSA if the payment of
11   unpaid wages by the employer to the employee is supervised by the Secretary of
12   Labor. 29 U.S.C. § 216(c); Lynn’s Food Stores, Inc. v. United States, 679 F.2d
13   1350, 1353 (11th Cir. 1982). Second, in the context of a private lawsuit bought by
14   an plaintiff against his or her alleged employer under Section 216(b) of the FLSA,
15   a plaintiff may settle and release his or her FLSA claims if: (1) the settlement
16   occurs in an adversarial context; (2) there are issues of FLSA coverage and/or
17   computations actually in dispute; and (3) the District Court enters an order
18   approving the settlement after reviewing the settlement’s fairness. 29 U.S.C. §
19   216(b); Lynn’s Food Stores, Inc., 679 F.2d at 1353; see also Semiano v. Xyris
20   Enter., Inc., 602 F.App’x 682, 683 (9th Cir. 2015) (“. . . FLSA claims may not be
21   settled without approval of either the Secretary of Labor or a district court”); Yue
22   Zhou v. Wang’s Rest., 2007 U.S. Dist. LEXIS 60683 at *1 (N.D. Cal. Aug. 8,
23   2007) (the court is the gatekeeper for FLSA settlements, there to ensure that the
24   settlement is appropriate and does not undermine the purpose of the FLSA).
25          With respect to this second option for validly releasing an FLSA claim, the
26   question is whether the settlement reflects a fair and reasonable compromise over
27   coverage under the FLSA and/or the computation of wages, and if it does, the
28
                                              9
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 10 of 15



 1   court should approve the settlement “in order to promote the policy of
 2   encouraging settlement of litigation.” Lynn’s Food Stores, Inc., 679 F.2d at 1354.
 3          Here, the Parties are seeking fairness approval of the global settlement for
 4   the 20 individual Plaintiffs’ claims, as it involves the release of their respective
 5   FLSA claims. The Parties are not seeking approval of a class or collective action
 6   settlement involving third-parties. As discussed herein, the Parties’ settlement of
 7   Plaintiffs’ FLSA claim should be approved.
 8          A.      The Settlement Should be Approved Because It Was Reached in
 9                  an Adversarial Context after Nearly Three Years of Litigation
10          The settlement presented for this Court’s approval was reached after
11   extensive arms-length negotiations between counsels for the Parties, which took
12   place over several weeks. (Declaration of David Borgen (“Borgen Decl.”), at ¶¶
13   7-10.) Moreover, the negotiations took place after substantial written discovery
14   that involved substantial ESI had already been exchanged by the parties, and after
15   the completion of five full-day depositions involving three named Plaintiffs and
16   two third-party witnesses. (Id., at ¶ 8.) As such, negotiations occurred in an
17   adversarial context. Lynn’s Food Stores, Inc., 679 F.2d at 1353.
18          B.      The Settlement Should Be Approved Because There are Issues of
19                  FLSA Coverage Actually in Dispute
20          The Parties’ divergent positions are thoroughly set forth in connection with
21   the motion for conditional certification in the Shaw et al. Action (Shaw et al.
22   Action, Dkt. No. 46, 52, and 64), as well as the motion to dismiss YALE’s second
23   amended complaint in the Yale Action (Yale Action, Dkt. No. 43, 48, 49). In
24   sum, Plaintiffs contend that WOTC directly and/or jointly employed them and
25   other individuals in connection with judging Magic: The Gathering® events and
26   related activities. Based on this allegation, Plaintiffs contend that WOTC violated
27   the FLSA by failing to pay Plaintiffs and others similarly situated minimum wage
28   and overtime compensation. WOTC, on the other hand, disputes that it employed
                                             10
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 11 of 15



 1   Plaintiffs under the FLSA or under state law, and further disputes that it can be
 2   held liable for any of Plaintiffs’ claims at issue in the litigation. Thus, there exists
 3   an actual dispute between the parties as to whether the FLSA claim is even a
 4   viable claim in this action. Lynn’s Food Stores, Inc., 679 F.2d at 1353.
 5          C.      The Settlement Should Be Approved Because It Is A Fair,
 6                  Reasonable, and Adequate Resolution of This Action
 7          As indicated above, the parties reached this Settlement only after several
 8   weeks of negotiations, after Plaintiffs received adverse rulings from this Court
 9   and after completion of substantial discovery over a period of time spanning
10   almost three years. As a result of these negotiations, the parties agreed upon the
11   terms of a proposed Settlement. (Voigt Decl., ¶ 3, Exh. A.) As set forth in the
12   Settlement, Defendants have agreed to pay Plaintiffs consideration to resolve their
13   alleged FLSA claim, as well as any other claims against WOTC arising out of or
14   in connection with the Yale Action, the Shaw et al. Action and/or Plaintiffs’
15   participation as a Magic judge at Magic: The Gathering® events and related
16   activities, including Plaintiffs’ alleged California Labor Code claims.
17          Again, WOTC denies Plaintiffs’ allegations. Indeed, WOTC’s status as an
18   alleged employer has been challenged via motions to dismiss the complaints in
19   both the Yale Action and the Shaw et al. Action, as well as in WOTC’s
20   opposition to Plaintiffs’ motion for conditional certification in the Shaw et al.
21   Action. Even though WOTC denies that Plaintiffs are entitled to any relief, to
22   avoid the expense of further proceedings, and in light of the potential disruption
23   and uncertainty of further litigation, WOTC negotiated a settlement of this matter
24   with the Plaintiffs, all of who were represented by counsel at all times during the
25   course of the litigation and at all times during the settlement discussions. In fact,
26   Plaintiffs are represented by a total of five law firms in this matter, all of which
27   have experience with wage-hour class and collective action litigation. (Borgen
28   Decl., at ¶¶ 2-8.)
                                               11
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 12 of 15



 1          Further, given that WOTC denies and disputes that it ever employed
 2   Plaintiffs, the perceived coercive effects believed to be inherent in the
 3   employee/employer relationship and/or the perceived inequities in the bargaining
 4   power between an employer and its employees are not present in this action.
 5   Indeed, because WOTC disputes that an employer/employee relationship even
 6   existed, and in light of the allegations in this case, neither party had any ability,
 7   actual or perceived, to compel, coerce or otherwise require the other to settle any
 8   of their claims, causes of action or defenses on terms other than on those terms to
 9   which the party independently agreed were fair, reasonable and adequate.
10          Additionally, counsel for Plaintiffs and WOTC have engaged in extensive
11   investigation and discovery regarding Plaintiffs’ claims and WOTC’s defenses
12   sufficient to allow the parties respective counsel to assess the Settlement’s
13   fairness. This investigation and discovery included, inter alia, an exchange of
14   initial disclosures, written discovery including thousands of pages of ESI, and
15   five full-day depositions involving three named Plaintiffs and two third-party
16   witnesses.      There was also substantial law and motion where the Parties’
17   respective positions and supporting evidence was at issue, including motions
18   dismiss in the Yale Action and Shaw et al. Action, as well as Plaintiffs’ motion
19   for conditional certification in the Shaw et al. Action. (Borgen Decl., at ¶ 8.)
20          Pursuant to the terms of the settlement (Voigt Declaration, ¶ 3, Exh. A), the
21   Plaintiffs will collectively receive $21,250.00, with a settlement of $500.00 each
22   for the majority of the Plaintiffs, and $2,500.00 each for the five originally named
23   Plaintiffs (YALE, SHAW, TURNER, GOLIGHTLY, and STANSFIELD). The
24   remainder of the settlement is for to attorneys’ fees and costs, to be allocated by
25   Plaintiffs’ counsel.    (Id.)   Counsel believes that the settlement is fair and
26   reasonable in light of the facts of these cases and proceedings to date in both
27   cases. Plaintiffs’ counsel also asserts that the amount of attorneys’ fees and costs
28   is reasonable in light of the nature of this case, the substantial discovery and
                                              12
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 13 of 15



 1   motion work completed to date, and the negotiations engaged in by the parties.
 2   (Borgen Decl., at ¶ 8.) Thus, the Parties request that the Court grant this Motion
 3   and approve the Settlement. Additionally, the Parties request that Plaintiffs’
 4   claims in the Yale Action and Shaw et al. Action be dismissed, with prejudice.
 5   IV.    CONCLUSION
 6          In sum, there is a bona fide dispute over whether WOTC employed any of
 7   the Plaintiffs and/or can otherwise be held liable as an employer under, inter alia,
 8   the FLSA. As indicated, WOTC vehemently denies and disputes that it ever
 9   employed Plaintiffs and/or can otherwise be held liable for any of their claims,
10   and has consistently maintained that position over the nearly three years of
11   litigation that has occurred in these related actions prior to the parties’ negotiation
12   of the Settlement that is at issue in this Motion. Under these circumstances, the
13   Parties’ settlement should be approved. Accordingly, the Parties request that the
14   Court approve the terms of the Settlement, and further request that Plaintiffs’
15   claims in the Yale Action and Shaw et al. Action be dismissed, with prejudice.
16
17 DATE: October 15, 2018                   FISHER & PHILLIPS LLP
18                                      By: /s/ Shaun J. Voigt
                                            KARL R. LINDEGREN
19                                          SHAUN J. VOIGT
                                            CATHARINE MORISSET
20                                          Attorneys for Defendant,
                                            WIZARDS OF THE COAST LLC
21
22 DATE: October 15, 2018                   NATHAN & ASSOCIATES, APC
23                                      By: /s/ Reuben D. Nathan
                                            REUBEN D. NATHAN
24                                          Attorneys for Plaintiffs
25
26
27
28
                                               13
            JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 14 of 15



 1                                         PROOF OF SERVICE
                                         (CCP § 1013(a) and 2015.5)
 2
           I, the undersigned, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; am
     employed with the law offices of FISHER & PHILLIPS LLP and my business
 4   address is 444 S. Flower Street, Suite 1500, Los Angeles, CA 90071.
 5         On October 15, 2018, I served the foregoing document entitled JOINT
     MOTION TO APPROVE THE PARTIES’ FLSA SETTLEMENT on all the
 6   appearing and/or interested parties in this action as follows:
 7                                    SEE ATTACHED MAILING LIST
 8          [by MAIL] I am readily familiar with the firm's practice of collection and
            processing correspondence for mailing. Under that practice it would be
 9          deposited with the U.S. Postal Service on that same day with postage
            thereon fully prepaid at Los Angeles, California in the ordinary course of
10          business. I am aware that on motion of the party served, service is
            presumed invalid if postage cancellation date or postage meter date is more
11          than one day after date of deposit for mailing this affidavit.
12          [by ELECTRONIC SUBMISSION] - I served the above listed
            document(s) described via the United States District Court’s Electronic
13          Filing Program on the designated recipients via electronic transmission
            through the CM/ECF system on the Court’s website. The Court’s CM/ECF
14          system will generate a Notice of Electronic Filing (NEF) to the filing party,
            the assigned judge, and any registered users in the case. The NEF will
15          constitute service of the document(s). Registration as a CM/ECF user
            constitutes consent to electronic service through the court’s transmission
16          facilities.
17          [by PERSONAL SERVICE] I caused to be delivered by messenger such
            envelope(s) by hand to the office of the addressee(s).
18
            [by FEDERAL EXPRESS] I am readily familiar with the firm’s practice
19          for collection and processing of correspondence for overnight delivery by
            Federal Express. Under that practice such correspondence will be
20          deposited at a facility or pick-up box regularly maintained by Federal
            Express for receipt on the same day in the ordinary course of business with
21          delivery fees paid or provided for in accordance with ordinary business
            practices.
22
            FEDERAL - I declare that I am employed in the office of a member of
23          the bar of this Court at whose direction the service was made.
24          Executed on October 15, 2018, at Los Angeles, California.
25    MELODY BIGLAY                                By: /s/ Melody Biglay
                         Print Name                                   Signature
26
27
28
                                                     14
                                              PROOF OF SERVICE
     FPDOCS 34600180.1
      Case 5:15-cv-06337-EJD Document 55 Filed 10/15/18 Page 15 of 15



 1                                     MAILING LIST
 2    Matt Righetti, Esq.                         Attorneys for Plaintiffs,
      John Glugoski, Esq.                         ADAM SHAW, PETER
 3    RIGHETTI GLUGOSKI, PC                       GOLIGHTLY, JUSTIN TURNER,
      456 Montgomery St., Suite 1400              JOSHUA STANSFIELD, and
 4    San Francisco, CA 94101                     PAUL YALE
      Telephone: (415) 983-0900
 5    Facsimile: (415) 397-9005
      Email:       matt@righettilaw.com
 6                jglugoski@righettilaw.com
 7    Reuben D. Nathan, Esq.                      Attorneys for Plaintiffs,
      NATHAN & ASSOCIATES, APC                    ADAM SHAW, PETER
 8    2901 W. Pacific Coast Highway, Ste 200      GOLIGHTLY, JUSTIN TURNER,
      Newport Beach, CA 92663                     JOSHUA STANSFIELD, and
 9    Telephone: (949) 270-2798                   PAUL YALE
      Email: rnathan@nathanlawpractice.com
10
      Ross Cornell, Esq.                          Attorneys for Plaintiffs,
11    ROSS CORNELL, ESQ., APC                     ADAM SHAW, PETER
      111 W. Ocean Blvd., Suite 400               GOLIGHTLY, JUSTIN TURNER,
12    Long Beach, CA 90802                        JOSHUA STANSFIELD, and
      Telephone: (562) 612-1708                   PAUL YALE
13    Facsimile: (562) 394-9556
      Email: ross.law@me.com
14
      David Borgen, Esq.                          Attorneys for Plaintiffs,
15    James Kan, Esq.                             ADAM SHAW, PETER
      GOLDSTEIN BORGEN DARDARIAN                  GOLIGHTLY, JUSTIN TURNER,
16     & HO                                       JOSHUA STANSFIELD, and
      300 Lakeside Drive, Suite 1000              PAUL YALE
17    Oakland, CA 94612-3536
      Telephone: (510) 763-9800
18    Facsimile: (510) 835-1417
      dborgen@gbdhlegal.com
19    jkan@gbdhlegal.com
20    Michael Malk, Esq.                          Attorneys for Plaintiffs,
      MALK LAW FIRM                               ADAM SHAW, PETER
21    1180 S. Beverly Dr., Suite 302              GOLIGHTLY, JUSTIN TURNER,
      Los Angeles, CA 90035                       JOSHUA STANSFIELD, and
22    Telephone: (310) 203-0016                   PAUL YALE
      Facsimile: (310) 499-5210
23    mm@malklawfirm.com
24
25
26
27
28
                                             15
                                       PROOF OF SERVICE
     FPDOCS 34600180.1
